Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about July 8, 2010, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of grand larceny in the fourth degree, and placed him on probation for a period of 18 months, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the term of probation to 12 months, and otherwise affirmed, without costs.
Given the underlying offense and favorable aspects of appellant’s background, we conclude that a 12-month period of probation would be the least restrictive alternative consistent with appellant’s needs and best interests and the community’s need for protection. Concur—Andrias, J.P., Saxe, Catterson, Abdus-Salaam and Manzanet-Daniels, JJ.